J-S15028-20

                          2020 Pa. Super. 187


 IN THE INTEREST OF: N.G., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: A.L., NATURAL MOTHER      :
                                      :
                                      :
                                      :
                                      :   No. 1644 WDA 2019

             Appeal from the Order Entered October 10, 2019
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000010-2019

 IN THE INTEREST OF: J.G., A MINOR    :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: A.L., NATURAL MOTHER      :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1645 WDA 2019

             Appeal from the Order Entered October 10, 2019
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000011-2019

 IN THE INTEREST OF: E.L., A MINOR    :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: A.L., NATURAL MOTHER      :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1646 WDA 2019

             Appeal from the Order Entered October 10, 2019
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                       No(s): CP-02-AP-012-2019
J-S15028-20


BEFORE:      BENDER, P.J.E., OLSON, J., and STEVENS, P.J.E.*

OPINION BY OLSON, J.:                                FILED AUGUST 11, 2020

        In this consolidated appeal,1 Appellant, A.L., (“Mother”) appeals from

the October 10, 2019 orders terminating her parental rights to her dependent

children, N.G., a male child born in November 2011, J.G., a male child born in

April 2015, and E.L., a female child born in September 2017, (collectively,

“the children”), pursuant to Section 2511 of the Adoption Act, 23 Pa.C.S.A.

§§ 2101-2938.2 We affirm.

        The trial court set forth the following:

        Mother has a long history of [Allegheny County Office of Children
        Youth and Families’ (“OCYF”)] intervention necessitated by her
        inability to provide a healthy and safe environment for her
        children. The three [] children [] were born testing positive for
        either opiates or cocaine. Upon notification to OCYF, services
        were provided to Mother to aid her with her struggle against
        substance abuse. Subsequent to each birth, the services provided
        allowed Mother to remain in custodial care of her two [] oldest[]
        children[,] N.G. and J.G. However, after the birth of E.L., upon
        discharge from the hospital[, E.L.] was placed in foster care where
        she remains until this day.

        [The presumed b]iological father of N.G. and J.G. died in early
        2016. Approximately two [] weeks later[,] OCYF received reports
        that [N.G. and J.G.] were in danger due to Mother's ongoing drug
        addiction problems. In March 2016, OCYF presented themselves
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1In a November 12, 2019 per curiam order, this Court consolidated the three
appeals sua sponte.

2 The October 10, 2019 orders also terminated the parental rights of the
unknown father of N.G. and J.G., and terminated the parental rights of “Mike
Unknown,” the unknown father of E.L.


                                           -2-
J-S15028-20


     at Mother's home and confronted her with these concerns. Mother
     refused to submit to drug testing thereby requiring OCYF to obtain
     an [e]mergency [c]ourt [o]rder for [c]ustody.                After
     approximately three [] months[, N.G. and J.G.] were returned to
     Mother under OCYF supervision. On June 10, 2016, after receiving
     additional reports of Mother's continued substance abuse, OCYF
     returned to the home to investigate these claims. Upon knocking
     at the door for several minutes[,] five-year-old [N.G.] opened the
     door, exited, followed thereafter by [J.G., who crawled] out the
     door. It was several minutes before Mother finally presented
     herself to the OCYF caseworker. Dependency petitions were filed
     but disposition was deferred so that services could once again be
     provided for Mother.

     In April 2017, OCYF was contacted by the police[,] who reported
     that Mother was driving a motor vehicle with multiple children in
     the car, none of whom were properly secured. Once again, OCYF
     provided services including in-home services for Mother.
     However, these services were ultimately terminated due to
     Mother's lack of cooperation. Finally, on September 5, 2017,
     OCYF received a report from local police that they had been called
     to [Mother’s residence] due to complaints of drug abuse.
     Responding police [officers] reported that Mother admitted that
     she relapsed into her drug use. Also, at this time, suspected
     cocaine was found at the residence. Based on this report, OCYF
     responded to the residence on September 6, 2017.               The
     caseworker found the home and [N.G. and J.G.] to be in a
     deplorable state. Mother appeared to be suffering from symptoms
     of withdrawal[,] as well as in the late terms of pregnancy. Due to
     health concerns for Mother and the children, the caseworker took
     them to the hospital for examination. The treating physician
     noted that J.G. had a burn on his hand consistent with a cigarette
     being extinguished on his skin.          Additionally, the treating
     physician diagnosed J.G. with [hand-foot-and-mouth disease].
     When Mother was confronted with the cigarette burn to her son,
     she stated that she had not noticed the injury but that sometimes
     she leaves lit cigarette butts on the porch [that] may have caused
     the burn without her knowing about it.

     As a result of these latest events and concerns, OCYF removed
     the two [] boys by way of [a s]helter [h]earing on September 14,
     2017. []Mother [subsequently] gave birth to E.L., who was six []
     weeks premature and tested positive for cocaine upon her birth.
     Thereafter[,] on September 18, 2017[,] a second [s]helter
     [h]earing was conducted as to E.L., [at] the conclusion of which it

                                    -3-
J-S15028-20


     was ordered that upon her discharge from the hospital she would
     be placed in shelter care. On September 22, 2017[,] the two []
     boys were placed in their present foster home where they have
     remained since that date. On October 11, 2017[,] a dependency
     hearing was conducted at which time the boys were declared
     dependent. Upon discharge from the hospital on September 26,
     2017, E.L. was placed in a separate foster home from the boys
     where she has remained to this date. On October 11, 2017[,] she
     was also declared to be a dependent child. As a result of the
     dependency adjudication[s], OCYF prepared a [f]amily [s]ervice
     [p]lan to address the issues and concerns that necessitated the
     removal of Mother's children. This plan included[] goals of drug
     and alcohol treatment, contact with her children, cooperation with
     OCYF, maintaining housing stability, and addressing mental health
     concerns.

     Addressing the drug and alcohol treatment goal, Mother was to
     submit to drug screens through [Allegheny] County. From 2017[,]
     forward, Mother was called for a total of 74 drug screens. Of those
     74 requests for drug screens, Mother failed to show for 42. On
     those times that Mother did appear for a drug screen, [] she tested
     positive [7 times] for a substance other than methadone, for
     which she had a prescription. Prior to the termination hearing[,]
     Mother admitted that she[,] once again, relapsed and had been
     using heroin.

     Mother [] maintain[ed] contact with her children through
     supervised visitation. However, during these visitations, Mother
     showed a lack of ability to properly maintain control of her
     children. During one of the supervised visits, J.G. [threw] a toy
     at Mother. In response to his actions, Mother [slapped] him
     across the face. As part of the ongoing assistance that OCYF was
     providing to Mother, there were attempts to aid Mother [with] the
     manner [in] which she would handle the behaviors of her children.
     Specifically, Mother was advised of the necessity to redirect her
     children when they were misbehaving. However, Mother appears
     not to have adopted this approach in the manner in which she
     disciplines her children for inappropriate behavior.

     Mother was also given the goal of maintaining stable housing.
     However, throughout the time frame of the removal of the children
     to the time of the termination hearing, Mother [] failed to obtain
     a stable residence. Efforts were made by OCYF to aid her in
     finding housing, but to no avail. For each failed housing attempt,
     Mother found a reason for her failure to comply. Finally, Mother

                                    -4-
J-S15028-20


       admitted that at the time of the termination hearing she was[,]
       once again[,] living with her paramour, who she acknowledged
       was presently abusing heroin[.]

Trial Court Opinion, 1/2/20, at 2-5.

       On January 15, 2019, OCYF filed petitions for involuntary termination of

Mother’s parental rights pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (a)(5),

(a)(8), and (b). Attorney Frank B. Wilson, Esq., from the Office of Conflict

Counsel, was appointed to represent the legal and best interests of J.G. and

E.L. Attorney Kelly Goodrich, Esq., also from the Office of Conflict Counsel,

was appointed to represent the legal and best interests of N.G.3 A termination

hearing was held on October 4, 2019, at which counsel for OCYF, counsel for

the children, and Mother’s counsel, as well as Mother, participated.4         On

____________________________________________


3 We note that at the time of the involuntary termination hearing, N.G. was
almost eight years old, which is a sufficient age at which he could articulate a
legal interest that may conflict with his best interests. Mother, however, did
not raise an issue concerning Attorney Goodrich’s representation of both
N.G.’s legal interests, as well as his best interests. See Mother’s Brief at 10,
18-24. An en banc panel of this Court, in In re Adoption of K.M.G., 219
A.3d 662 (Pa. Super. 2019), held that we cannot raise sua sponte the issue
of whether a conflict of interest existed in counsel’s representation of both the
child’s legal interests, as well as the child’s best interests. K.M.G., 219 A.3d
at 669 (stating, “this Court only has the authority to raise sua sponte the trial
court’s failure to appoint any counsel for the [c]hild (emphasis in original)).
Our Supreme Court, however, granted a petition for allowance of appeal on
the issue of whether an appellate court has the authority “to review, sua
sponte, whether a child’s legal interest was represented by counsel during an
involuntary termination of parental rights hearing.” K.M.G., 221 A.3d 649
(Pa. 2019).

4 Because the identities of the children’s fathers were unknown, OCYF
published notice of the termination hearing several times in the Pittsburgh



                                           -5-
J-S15028-20



October 10, 2019, the trial court found that OCYF met its burden of proof

under the aforementioned sections of the Adoption Act, and subsequently

terminated Mother’s parental rights to the children. This consolidated appeal

followed.5

       Mother presents the following issue for our review: “Did the trial court

abuse its discretion and/or err as a matter of law in concluding that

termination of []Mother's parental rights would serve the needs and welfare

of the [c]hildren pursuant to 23 Pa.C.S.[A.] § 2511(b)?” Mother’s Brief at 10.




____________________________________________


Legal Journal. The unknown fathers were not present or represented by
counsel at the termination hearing.

5On November 7, 2019, Mother filed concise statements of errors complained
of on appeal with her notices of appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).
The trial court subsequently filed its Rule 1925(a) opinion on January 2, 2020.

A review of the notices of appeal demonstrates that each notice contained the
names of all three children and the corresponding docket numbers. Counsel
for Mother, in filing a separate notice of appeal at each docket number,
highlighted the child’s name and docket number that corresponded with that
filing. An en banc panel of this Court, in Commonwealth v. Johnson, J.,
___ A.3d ___, 2020 WL 3869723, at *4 (Pa. Super. Filed July 9, 2020) (slip
opinion), recently held that if an appellant files a separate notice of appeal at
each trial court docket, “[t]he fact that the notices [of appeal] contained [more
than one trial court docket number] is of no consequence.” Id. at *4
(overruling, explicitly, the majority decision of a three-judge-panel in
Commonwealth v. Creese, 216 A.3d 1142 (Pa. Super. 2019) (Strassburger,
J. dissenting) that held a notice of appeal was permitted to contain only one
docket number). We, therefore, find that Mother complied with the mandates
of Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), requiring a separate
notice of appeal to be filed at each trial court docket, and Pennsylvania Rule
of Appellate Procedure 341.

                                           -6-
J-S15028-20



      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “[T]he trial court is free to believe

all, part, or none of the evidence presented, and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re Q.R.D.,

214 A.3d 233, 239 (Pa. Super. 2019) (citation omitted).            “If competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.”     In re B.J.Z., 207 A.3d 914, 921

(Pa. Super. 2019) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, which requires a bifurcated analysis of the grounds for

termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the [trial]
      court must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the parent.
      The party seeking termination must prove by clear and convincing

                                      -7-
J-S15028-20


       evidence that the parent’s conduct satisfies the statutory grounds
       for termination delineated in Section 2511(a). Only if the [trial]
       court determines that the parent’s conduct warrants termination
       of his or her parental rights does the [trial] court engage in the
       second part of the analysis pursuant to Section 2511(b):
       determination of the needs and welfare of the child under the
       standard of best interests of the child. One major aspect of the
       needs and welfare analysis concerns the nature and status of the
       emotional bond between parent and child, with close attention
       paid to the effect on the child of permanently severing any such
       bond.

B.J.Z., 207 A.3d at 921 (citation omitted).       We have defined clear and

convincing evidence as that which is “so clear, direct, weighty, and convincing

as to enable the trier[-]of[-]fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” In re Z.P., 994 A.2d
1108, 1116 (Pa. Super. 2010) (citation omitted).

       Here, Mother appeals the trial court’s determination under Section

2511(b).6     Mother’s Rule 1925(b) Statement, 11/7/19; see also Mother’s

Brief at 10. Therefore, Mother waives any challenges under Section 2511(a).

In re L.V., 209 A.3d 399, 413 (Pa. Super. 2019) (stating, the failure to

preserve an issue in a Rule 1925(b) statement and the statement of questions

presented in a brief constitutes waiver of the issue).

       Section 2511(b) provides as follows:

                § 2511. Grounds for involuntary termination

____________________________________________


6 Mother concedes that OCYF satisfied its burden of proof under Section
2511(a)(2). Mother’s Brief at 18-19. See In re A.S., 11 A.3d 473, 483
(Pa. Super. 2010) (holding, the record need only support one ground relative
to Section 2511(a) in order to support termination of parental rights).


                                           -8-
J-S15028-20


                                     ...

     (b.) Other considerations.--The court in terminating the rights
          of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child. The rights of a parent shall not be terminated
          solely on the basis of environmental factors such as
          inadequate housing, furnishings, income, clothing and
          medical care if found to be beyond the control of the parent.
          With respect to any petition filed pursuant to subsection
          (a)(1), (6) or (8), the court shall not consider any efforts by
          the parent to remedy the conditions described therein which
          are first initiated subsequent to the giving of notice of the
          filing of the petition.

23 Pa.C.S.A. § 2511(b). The analysis under Section 2511(b)

     focuses on whether termination of parental rights would best
     serve the developmental, physical, and emotional needs and
     welfare of the child. As this Court has explained, [Section]
     2511(b) does not explicitly require a bonding analysis and the
     term “bond” is not defined in the Adoption Act. Case law,
     however, provides that analysis of the emotional bond, if any,
     between parent and child is a factor to be considered as part of
     our analysis. While a parent's emotional bond with his or her child
     is a major aspect of the [Section] 2511(b) best-interest analysis,
     it is nonetheless only one of many factors to be considered by the
     [trial] court when determining what is in the best interest of the
     child.

        In addition to a bond examination, the trial court can equally
        emphasize the safety needs of the child, and should also
        consider the intangibles, such as the love, comfort, security,
        and stability the child might have with the foster parent.
        Additionally, this Court stated that the trial court should
        consider the importance of continuity of relationships and
        whether any existing parent-child bond can be severed
        without detrimental effects on the child.

In re Adoption of J.N.M., 177 A.3d 937, 943-944 (Pa. Super. 2018) (original

brackets omitted), quoting In re Adoption of C.D.R., 111 A.3d 1212, 1219

(Pa. Super. 2015), appeal denied, 183 A.3d 979 (Pa. 2018). A trial court may

                                    -9-
J-S15028-20



rely on a caseworker or social worker to determine the status of and nature

of a parent-child bond. J.N.M., 177 A.3d at 944 (holding, a trial court “is not

required by statute or precedent to order a formal bonding evaluation be

performed by an expert” (citation omitted)); see also In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005) (holding, a trial court must “discern the nature

and status of the parent-child bond, with utmost attention to the effect on the

child of permanently severing that bond” (citation omitted)). “However, in

cases where there is no evidence of a bond between a parent and child, it is

reasonable to infer that no bond exists.”    In re I.E.P., 87 A.3d 340, 346

(Pa. Super. 2014), quoting In re Adoption of J.M., 991 A.2d 321, 324

(Pa. Super. 2010).

      Here, Mother argues that the trial court, in determining that termination

of Mother’s parental rights served the best interests of the children, erred by

applying a fault-based analysis that referenced Mother’s past behaviors and

failure to address her mental health issues. Mother’s Brief at 22-23. Mother

contends the trial court abused its discretion when it failed to consider the

emotional bonds Mother had with the children and the effect that terminating

those bonds would have on the children. Id. at 23.

      In terminating Mother’s parental rights to the children, the trial court

relied on, inter alia, the testimony of Dr. Patricia Pepe, who conducted

evaluations of Mother, the children, and the children’s foster parents. Trial

Court Opinion, 1/2/20, at 7. The trial court stated,




                                    - 10 -
J-S15028-20


     The most compelling evidence that Mother is incapable of meeting
     the needs and welfare of her children begins with her mental
     health disorders. Her failure to appreciate the nature of her
     issues, and her refusal to seek help to address these issues,
     begins the long road to her multiple inabilities to provide a safe,
     stable, and loving environment that would allow her children to
     flourish.

     Dr. Patricia Pepe conducted evaluations of Mother, the [] children,
     [and the] foster parents. Upon completion of the evaluation of
     N.G., Dr. Pepe recommended a pediatric neurological evaluation
     and a pediatric neuropsychological evaluation. After performing
     an evaluation of Mother in 2018, Dr. Pepe diagnosed Mother with
     [o]piate [u]se [d]isorder in early remission on maintenance
     therapy, [a]nti-[s]ocial [p]ersonality [d]isorder, and [n]arcissistic
     [p]ersonality [d]isorder. As part of Mother's evaluation, Dr. Pepe
     conducted multiple psychological tests to aid in making her
     diagnoses. In doing so, Mother was found to have distorted
     thinking[,] which may manifest through frequent mood changes,
     impulse control, or anger control. Mother was also found to
     evidence persecutory thinking. These characteristics tend to
     include [the] tendency to blame others, feelings of being
     misunderstood, and projection of conflicts onto others. Also,
     testing showed signs of rigidly virtuous characteristics. This is
     displayed by an inflated sense of self[,] as well as belief in all
     manners of their actions.

     Dr. Pepe concluded that while Mother may initially participate in
     plans to further her goals, she will have an inability to maintain
     them. In her failure, she will have a tendency not to accept
     responsibility but to project the reasoning as the fault of outside
     forces. Dr. Pepe found this especially disturbing given Mother's
     long history of substance abuse. People that [] exhibited this type
     of psychological behavior without addressing those concerns show
     higher rates of relapse and dependence on substance abuse. Dr.
     Pepe attempted to explain her concerns to Mother in an effort to
     help her understand the need to engage in long[-]term mental
     health care. Mother's response was that she saw her own
     therapist[,] who disagreed with Dr. Pepe's diagnosis. Further, the
     statement[,] in and of itself[,] shows a lack of understanding of
     her illness, denial, and projection, all of which Dr. Pepe set forth
     as problems found with the type of psychological disorder
     [Mother] displays.



                                    - 11 -
J-S15028-20


      Dr. Pepe also had the opportunity to conduct interactional
      evaluations between the children and their respective foster
      parents. E.L. and her foster parents showed a strong bond and a
      positive development of this child. Not surprisingly, E.L. shows a
      parental bond with [her] foster parents as opposed to Mother, in
      that E.L. [] remained with [the] foster parents from the time of
      her birth. As to the boys[,] N.G. and J.G., Dr. Pepe found that
      their early childhood with Mother was subject to great neglect and
      instability due to her drug abuse. This neglect was more manifest
      in [N.G.,] who referenced enjoying the foster home due to the
      care, stability, and availability of food. Dr. Pepe found that even
      though N.G. might miss [Mother] to some degree upon the
      severance of the parental bond, [] given Mother's continued
      instability[,] it would be in[] his best interest to be adopted by his
      foster parents. Any bond that existed, if allowed to continue in
      the fashion as evidenced by Mother's past behavior, would not be
      a healthy bond, and in fact detrimental to his well-being.
Id. at 7-8.

      A review of the record demonstrates that E.L., having been in the care

of her foster parents since the time of birth, “acts towards [the foster parents]

as one would expect any two-year[-]old [child] to act toward [his or her]

parent.” N.T., 10/4/19, at 26, 232. E.L. refers to her foster parents as “mom”

and “dad.” Id. at 27. In examining the effect that termination of Mother’s

parental rights would have on E.L., Dr. Pepe opined that E.L., due to her young

age, would not have a good cognitive understanding of what it would mean to

remove Mother from her life. Id. at 165. E.L.’s foster parents are the only

family E.L. has known, and E.L. exhibits a positive and primary attachment to

her foster parents. Id. at 157. Dr. Pepe explained that the impact of breaking

the primary bond E.L. has with her foster parents would have a significant




                                     - 12 -
J-S15028-20



psychological and neurological implication on E.L. both in the present and in

the future. Id. at 157-158.

      N.G. exhibited some parental bonding with Mother, as demonstrated by

his acknowledgement that he would feel sad if he could not continue to see

Mother. Id. at 158. N.G., however, continued to maintain that he preferred

to remain with his foster parents due to the stability and security that they

provided him. Id. at 155-158.     N.G. described his living conditions with

Mother as “very poor” and cited as an example that he was not potty trained

until he was six years old. Id. at 149-150.   N.G. remarked, “I know my

mother didn’t take care of me” and he sometimes referred to Mother by her

first name rather than “mother.” Id. at 125, 145. N.G.’s foster parents meet

his educational, medical, developmental, and home-life needs, such as

providing food. Id. at 97-98.

      J.G.’s primary attachment was with his foster parents, and he did not

have a traditional parental bond with Mother. Id. at 169, 172. J.G. had less

familiarity with Mother than his older brother, N.G., due to his age, and he

was less expressive of his feelings. Id. at 158, 165. J.G. had a greater sense

of safety and security with his foster parents that was absent from his

experience with Mother. Id. at 169. Dr. Pepe opined that the severance of

J.G.’s parental bond with Mother would not be “excruciating” for him because

he viewed Mother as someone that he visited rather than someone in the role

of parent. Id.




                                     - 13 -
J-S15028-20



      Dr. Pepe expressed concern about Mother’s current living arrangements

with an individual that Mother admitted involved intimate partner violence.
Id. at 159. Dr. Pepe remarked that her concern stemmed from the fact that

“children who grow up in homes with domestic violence or intimate partner

violence . . . have almost a 100 percent chance of being a perpetrator or victim

in their future.” Id. In support of the termination of Mother’s parental rights,

Dr. Pepe stated,

      If you look at what best interest standards are, [it is] who is
      capable of providing stability and nurturance. [Who is] capable of
      insuring that the children are being able to succeed. [Who is]
      capable of providing them with consistency. Continuity is very
      important for children.

      I think the issues of the previous neglect and the history of drug
      use [] had a toll on the children. The [Adoption Act] states that
      there needs to be stability and continuity in the children’s
      education, family life, [and] community life. [W]hat the children
      have expressed [must also be considered]. Of course[,] [E.L. has
      not] expressed anything [due to her age.]

      It seems that the foster parents are[,] at this point[,] more likely
      to maintain a loving, stable, consistent, [and] nurturing
      relationship with the [children. The foster parents are] able to
      adequately meet the [children’s] emotional needs. So I see them
      as being at a better level to provide[.]
Id. at 161-162.

      Based upon a review of the record, we find competent record evidence

to support the trial court’s conclusion that termination of Mother’s parental

rights to N.G., J.G., and E.L. serves the best interests of the children. The

evidence supports that a limited parent-child bond existed between Mother

and each of the children and that these bonds could be severed without


                                     - 14 -
J-S15028-20



causing a detrimental effect on the children. Moreover, the record supports

that the foster parents are in the best positions to satisfy the safety needs of

the children by providing, inter alia, stability and security.   Therefore, we

discern no abuse of discretion or error of law on the part of the trial court in

concluding that termination of Mother’s parental rights to each of the children

is in the best interest of the child.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2020




                                        - 15 -